415 F.3d 1027
Gene CASHMAN; Athena Sutsos, Plaintiffs-Appellants,v.CITY OF COTATI, a municipal corporation, Defendant-Appellee.
No. 03-15066.
United States Court of Appeals, Ninth Circuit.
July 15, 2005.

David M. Ivester, Stoel Rives LLP, San Francisco, CA, R.S. Radford, Esq., Meriem L. Hubbard, Esq., Pacific Legal Foundation, Sacramento, CA, for Plaintiffs-Appellants.
Walter & Pistole, Sonoma, CA, Henry E. Heater, Esq., Endeman Lincoln Turek & Heater, San Diego, CA, for Defendant-Appellee.
Before ALARCÓN, BEEZER, and W. FLETCHER, Circuit Judges.

ORDER

1
This court suspended consideration of appellee's petition for rehearing and rehearing en banc pending the Supreme Court's issuance of a decision in Lingle v. Chevron USA, ___ U.S. ___, 125 S.Ct. 2074, ___ L.Ed.2d ___ (2005). The Supreme Court's opinion in Lingle requires us to grant the City of Cotati's petition for rehearing and to withdraw our opinion filed July 15, 2004.


2
We affirm the district court's judgment in favor of the City of Cotati. See, e.g., Lentini v. California Center for the Arts, 370 F.3d 837, 850 (9th Cir.2004) (affirming district court's judgment after trial on a different ground). Cashman's takings claim, which alleges that the City of Cotati's mobilehome park rent control ordinance effects an unconstitutional regulatory taking by failing to substantially advance a legitimate government interest, is foreclosed by Lingle. 125 S.Ct. at 2087 (holding that the "substantially advances formula is not a valid takings test" (internal quotation marks omitted)).


3
The petition for rehearing is GRANTED. Our prior opinion filed July 15, 2004 is WITHDRAWN. The district court's judgment in favor of the City of Cotati is AFFIRMED.